Exhibit 10.2

FIRST AMENDED AND RESTATED OMNIBUS AGREEMENT

by and among

CONSOL ENERGY INC.,

CNX COAL RESOURCES GP LLC,

CNX COAL RESOURCES LP

and

THE PARTIES LISTED ON EXHIBIT A HERETO

dated as of

September 30, 2016

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   ARTICLE I DEFINITIONS AND INTERPRETATION      1      1.1   

Defined Terms

     1      1.2   

References and Rules of Construction

     1   

ARTICLE II INDEMNIFICATION

     2      2.1   

CONSOL Indemnification

     2      2.2   

Partnership Assumption and Indemnification

     3      2.3   

Indemnification Procedures

     5      2.4   

Limitations Regarding Indemnification

     6      2.5   

Express Negligence

     7      2.6   

Exclusive Remedy

     7    ARTICLE III SERVICES; REIMBURSEMENT      8      3.1   

General and Administrative Services

     8      3.2   

Administrative Fee

     8      3.3   

Reimbursement of Additional Out-of-Pocket Costs and Expenses

     10      3.4   

Reimbursement of Management Services

     10    ARTICLE IV RIGHT OF FIRST OFFER      10      4.1   

Right of First Offer to Purchase the Retained Undivided Interest

     11      4.2   

Right of First Offer to Purchase Retained Other Assets.

     11      4.3   

Procedures

     12    ARTICLE V REIMBURSEMENT AND ALLOCATION OF TAXES      13      5.1   

Reimbursement of Taxes

     13      5.2   

Tax Reimbursement Procedures

     13    ARTICLE VI MISCELLANEOUS      14      6.1   

Confidentiality

     14      6.2   

Choice of Law; Mediation; Submission to Jurisdiction

     14      6.3   

Termination of Agreement

     15      6.4   

Notice

     16      6.5   

Entire Agreement; Conflicts

     16      6.6   

Amendment

     16      6.7   

Assignment; Binding Effect

     16      6.8   

Severability

     17      6.9   

Counterparts

     17      6.10       

Further Assurances

     18      6.11   

Rights of Limited Partners

     18   



--------------------------------------------------------------------------------

APPENDIX      Appendix I    Definitions EXHIBITS      Exhibit A    Additional
Parties   Exhibit B    Retained Liabilities   Exhibit C    General and
Administrative Services   Exhibit D    Administrative Fee   Exhibit E   
Formation Transactions

 

 

ii



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED OMNIBUS AGREEMENT

This FIRST AMENDED AND RESTATED OMNIBUS AGREEMENT (as may be amended, modified,
supplemented or restated from time to time, this “Agreement”) is entered into
on, and effective as of, September 30, 2016 (the “Closing Date”) by and among
CONSOL Energy Inc., a Delaware corporation (“CONSOL”), CNX Coal Resources GP
LLC, a Delaware limited liability company (the “General Partner”), CNX Coal
Resources LP, a Delaware limited partnership (the “Partnership”), and the
parties listed on Exhibit A to this Agreement (together with CONSOL, the General
Partner and the Partnership, the “Parties” and each a “Party”).

RECITALS

WHEREAS, the Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article II, with respect to
certain indemnification obligations of the Parties to each other;

WHEREAS, the Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article III, with respect to (i)
the amount to be paid by the Partnership for general and administrative services
relating to operating the Partnership’s business to be performed by CONSOL and
its Affiliates (as defined herein) for and on behalf of the Partnership Group
(as defined herein), (ii) the reimbursement by the Partnership of additional
out-of-pocket expenses incurred by CONSOL and its Affiliates on behalf of the
Partnership Group in providing general and administrative services and (iii) the
reimbursement by the Partnership of all direct and indirect costs and expenses
associated with the provision of management services by CONSOL and its
Affiliates necessary or appropriate to managing and operating the business and
affairs of the Partnership Group;

WHEREAS, the Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article IV, with respect to the
Partnership Group’s right of first offer to purchase the Retained Undivided
Interest (as defined herein); and

WHEREAS, the Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article V, with respect to the
allocation and reimbursement of taxes.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
agreements, conditions, and obligations set forth herein, the Parties hereby
agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Defined Terms. For purposes hereof, the capitalized terms used herein and
not otherwise defined have the meanings set forth in Appendix I.

1.2 References and Rules of Construction. All references in this Agreement to
Exhibits, Appendices, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Appendices, Articles, Sections, subsections
and other subdivisions of or to this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any



--------------------------------------------------------------------------------

Exhibit, Appendix, Article, Section, subsection and other subdivision of this
Agreement are for convenience only, do not constitute any part of this Agreement
and shall be disregarded in construing the language hereof. The words “this
Agreement,” “herein,” “hereby,” “hereunder” and “hereof,” and words of similar
import, refer to this Agreement as a whole and not to any particular Exhibit,
Appendix, Article, Section, subsection or other subdivision unless expressly so
limited. The word “including” (in its various forms) means “including without
limitation.” All references to “$” or “dollars” shall be deemed references to
United States dollars. Each accounting term not defined herein will have the
meaning given to it under U.S. generally accepted accounting principles as in
effect from time to time, consistently applied. Pronouns in masculine, feminine
or neuter genders shall be construed to state and include any other gender, and
words, terms (including terms defined herein) and titles in the singular form
shall be construed to include the plural and vice versa, unless the context
otherwise requires. References to any law (including, for the avoidance of
doubt, Environmental Law) means such law as it may be amended from time to
time. If a date specified herein for providing any notice or taking any action
is not a Business Day, then the date for giving such notice or taking such
action shall be the next day which is a Business Day.

ARTICLE II

INDEMNIFICATION

2.1 CONSOL Indemnification. To the fullest extent permitted by law, CONSOL shall
indemnify, defend and hold harmless each Partnership Group Member from and
against any Losses suffered or incurred by such Partnership Group Member,
directly or indirectly, by reason of or arising out of:

(a) the consummation of the transactions contemplated by each of the IPO Asset
Contribution Agreement and the IPO Equity Contribution Agreement (other than
with respect to the Losses that are expressly assumed in connection with such
transactions);

(b) all federal, state and local tax liabilities attributable to the ownership
or operation of (i) the IPO Assets on or prior to the IPO Closing Date,
including under Treasury Regulation Section 1.1502-6, as it may be amended (or
any similar provision of state or local law), and any such tax liabilities that
may result from the consummation of the Formation Transactions occurring prior
to the IPO Closing Date, the consummation of the transactions contemplated by
the IPO Asset Contribution Agreement and the consummation of the transactions
contemplated by the IPO Equity Contribution Agreement and (ii) the First Drop
Down Assets on or prior to the First Drop Down Closing Date, including under
Treasury Regulation Section 1.1502-6, as it may be amended (or any similar
provision of state or local law), and any such tax liabilities that may result
from the consummation of the transactions contemplated by the First Drop Down
Contribution Agreement;

(c) the failure of such Partnership Group Member to be the owner of such valid
and indefeasible interests (i) in and to the IPO Assets as of the IPO Closing
Date to the extent and only to the extent such failure renders such Partnership
Group Member liable to a third party or unable to use or operate the IPO Assets
in substantially the same manner that the IPO Assets were used and operated as
of immediately prior to the IPO Closing Date and (ii) in and to the First Drop
Down Assets as of the First Drop Down Closing Date to the extent and only to the

 

2



--------------------------------------------------------------------------------

extent such failure renders such Partnership Group Member liable to a third
party or unable to use or operate the First Drop Down Assets in substantially
the same manner that the First Drop Down Assets were used and operated as of
immediately prior to the First Drop Down Closing Date;

(d) the failure of such Partnership Group Member to have, or to have the ability
to operate under, the consents, licenses, permits or approvals necessary to
allow such Partnership Group Member to operate, directly or indirectly, (i) the
IPO Assets to the extent and only to the extent such failure renders such
Partnership Group Member (A) liable to a third party or (B) unable to use or
operate the IPO Assets in substantially the same manner that the IPO Assets were
used and operated as of immediately prior to the IPO Closing Date and (ii) the
First Drop Down Assets to the extent and only to the extent such failure renders
such Partnership Group Member (A) liable to a third party or (B) unable to use
or operate the First Drop Down Assets in substantially the same manner that the
First Drop Down Assets were used and operated as of immediately prior to the
First Drop Down Closing Date;

(e) except to the extent resulting from such Partnership Group Member’s breach
of the standard of care for Operational Services, the ownership and/or operation
of the Retained Undivided Interest, whether occurring before, on or after the
IPO Closing Date;

(f) the Retained Liabilities;

(g) a CONSOL Group Member’s gross negligence or willful misconduct in connection
with the provision of General and Administrative Services or Management
Services;

(h) a breach by a CONSOL Group Member of:

(i) the Employee Services Agreement, including a breach of the Services
Standard;

(ii) the Contract Agency Agreement, including a breach of the standard of care
for Coal Marketing Contract Services;

(iii) the Water Supply and Services Agreement, including a breach of the
standard of care for Water Services;

(iv) the Terminal and Throughput Agreement, including a breach of the standard
of care for the Terminal Services; and/or

(v) the Cooperation Agreement, including a breach of the standard of care for
conducting operations pursuant thereto.

2.2 Partnership Assumption and Indemnification.

(a) Subject to and without limiting the Partnership’s rights to indemnity under
Section 2.1 or under Section 7.2 of the First Drop Down Contribution Agreement,
from and after the IPO Closing Date, the Partnership shall assume and hereby
agrees to fulfill, perform, pay and discharge (or cause to be fulfilled,
performed, paid or discharged) all obligations and Losses,

 

3



--------------------------------------------------------------------------------

known or unknown, to the extent arising from, based upon or attributable to the
Equity Interests, regardless of whether such obligations or Losses arose prior
to, on or after the IPO Closing Date (the “Equity Interests Assumed
Obligations”).

(b) Subject to and without limiting the Partnership’s rights to indemnity under
Section 2.1 or under Section 7.2 of the First Drop Down Contribution Agreement,
to the fullest extent permitted by law, the Partnership shall indemnify, defend
and hold harmless each CONSOL Group Member from and against any Losses suffered
or incurred by such CONSOL Group Member, directly or indirectly, by reason of or
arising out of:

(i) the Equity Interests Assumed Obligations;

(ii) the ownership, use and/or operation of the IPO Assets and the First Drop
Down Assets (including the IPO Asset Assumed Obligations and the First Drop Down
Assumed Obligations), whether related to periods prior to, on or after the IPO
Closing Date, in the case of the IPO Assets and the IPO Asset Assumed
Obligations, or to periods prior to, on and after the First Drop Down Closing
Date, in the case of the First Drop Down Assets and First Drop Down Assumed
Obligations, including, for the avoidance of doubt, any environmental event,
condition or matter associated with or arising from the ownership or operation
of the IPO Assets and the First Drop Down Assets (including the presence of
Hazardous Substances on, under, about or migrating to or from the IPO Assets and
the First Drop Down Assets or the disposal or the release of Hazardous
Substances generated by operation of the IPO Assets and the First Drop Down
Assets at non-IPO Asset or non-First Drop Down Asset, as the case may be,
locations) including (i) the cost and expense of any investigation, assessment,
evaluation, monitoring, containment, cleanup, repair, restoration, remediation,
risk-based closure activities or other corrective action required or necessary
under Environmental Laws and (ii) the cost and expense of the preparation and
implementation of any closure, remedial, corrective action or other plans
required or necessary under Environmental Laws;

(iii) the Employee Services Agreement, including Losses related to such CONSOL
Group Member’s performance of the Operational Services, except to the extent
resulting from such CONSOL Group Member’s breach of the Services Standard;

(iv) the Contract Agency Agreement, including Losses related to such CONSOL
Group Member’s performance of the Coal Marketing Contract Services, except to
the extent resulting from such CONSOL Group Member’s breach of the standard of
care for Coal Marketing Contract Services;

(v) such CONSOL Group Member’s performance of the Water Services, except to the
extent resulting from such CONSOL Group Member’s breach of the standard of care
for Water Services;

(vi) such CONSOL Group Member’s performance of the Terminal Services, except to
the extent resulting from such CONSOL Group Member’s breach of the standard of
care for Terminal Services;

 

4



--------------------------------------------------------------------------------

(vii) a breach by a Partnership Group Member of the Cooperation Agreement,
including a breach of the standard of care for conducting operations pursuant
thereto; and/or

(viii) a Partnership Group Member’s operation of the IPO Assets and the First
Drop Down Assets under the CONSOL Bonds and/or the Permits to the extent such
Permits have not been assigned to CNX Thermal Holdings but only to the extent of
the Partnership Group’s Proportionate Share.

2.3 Indemnification Procedures.

(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification under this
Article II, it will provide notice thereof in writing to the Indemnifying Party,
specifying the nature of and specific basis for such claim; provided that the
failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have adversely prejudiced the
Indemnifying Party.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
II, including the selection of counsel, determination of whether to appeal any
decision of any court and the settling of any such claim or any matter or any
issues relating thereto; provided, however, that no such settlement shall be
entered into without the consent of the Indemnified Party unless it includes a
full unconditional release of the Indemnified Party from all liability with
respect to such claim and does not contain any admission of wrongdoing or
illegal conduct; provided, further, that no such settlement containing any form
of injunctive or similar relief shall be entered into without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
delayed or withheld; and, provided, further, that an Indemnified Party shall
have the right to employ separate counsel in any such claim and to participate
in the defense thereof, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless: (i) the Indemnifying Party shall
have failed promptly to assume the defense of such claim; or (ii) the named
parties to any such claim (including any impleaded parties) include both such
Indemnified Party and the Indemnifying Party.

(c) The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party with respect to all
aspects of the defense of and pursuit of any counterclaims relating to any
claims covered by the indemnification under this Article II, including the
prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
name of the Indemnified Party to be utilized in connection with such defense and
counterclaims (provided, that the Indemnified Party has an opportunity to review
the use of its name and does not reasonably object to such use), the making
available to the Indemnifying Party of any files, records or other information
of the Indemnified Party that the Indemnifying Party considers relevant to such
defense and counterclaims, the making available to the Indemnifying Party of

 

5



--------------------------------------------------------------------------------

any employees of the Indemnified Party and the granting to the Indemnifying
Party of reasonable access rights to the properties and facilities of the
Indemnified Party; provided, however, that in connection therewith the
Indemnifying Party agrees to use reasonable efforts to minimize the impact
thereof on the operations of the Indemnified Party and further agrees to
maintain the confidentiality of all files, records and other information
furnished by the Indemnified Party pursuant to this Section 2.3. The obligation
of the Indemnified Party to cooperate with the Indemnifying Party as set forth
in the immediately preceding sentence shall not be construed as imposing upon
the Indemnified Party an obligation to hire and pay for counsel in connection
with the defense of any claims and pursuit of any counterclaims with respect to
any claims covered by the indemnification set forth in this Article II;
provided, however, that the Indemnified Party may, at its own option, cost and
expense, hire and pay for counsel in connection with any such defense and
counterclaims. The Indemnifying Party agrees to keep any such counsel hired by
the Indemnified Party informed as to the status of any such defense or
counterclaim, but the Indemnifying Party shall have the right to retain sole
control over such defense and counterclaims so long as the Indemnified Party is
still seeking indemnification hereunder.

(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by (i) any insurance proceeds
realized by the Indemnified Party, and such correlative insurance benefit shall
be net of any incremental insurance premium that becomes due and payable by the
Indemnified Party as a result of such claim and (ii) all amounts recovered by
the Indemnified Party under contractual indemnities from third Persons.

2.4 Limitations Regarding Indemnification.

(a) CONSOL shall not be obligated to indemnify, defend and hold harmless any
Partnership Group Member under Section 2.1(a), Section 2.1(b), Section 2.1(c)
and/or Section 2.1(d) until such time as the total aggregate amount of Losses
incurred by the Partnership Group for such Losses exceeds $1,000,000 (the
“Deductible”), at which time CONSOL shall be obligated to indemnify the
Partnership Group for the amount of such Losses in excess of the Deductible.

(b) The Partnership shall not be obligated to indemnify, defend and hold
harmless any CONSOL Group Member (i) under Section 2.2(b)(i) and/or Section
2.2(b)(ii) with respect to the IPO Assets and the IPO Asset Assumed Obligations
to the extent and only to the extent relating to periods prior to the IPO
Closing Date and/or (ii) under Section 2.2(b)(ii) with respect to the First Drop
Down Assets and the First Drop Down Assumed Obligations to the extent and only
to the extent relating to periods prior to the First Drop Down Closing Date, in
each case until such time as the total aggregate amount of Losses incurred by
the CONSOL Group for such Losses exceeds the Deductible, at which time the
Partnership shall be obligated to indemnify the CONSOL Group for the amount of
such Losses in excess of the Deductible.

(c) For the avoidance of doubt, there is no monetary cap on the amount of
indemnity coverage provided by any Indemnifying Party under this Article II.

 

6



--------------------------------------------------------------------------------

(d) The indemnities set forth in Section 2.1(a), Section 2.1(b)(i), Section
2.1(c)(i) and/or Section 2.1(d)(i) shall terminate on the third anniversary of
the IPO Closing Date. The indemnities set forth in Section 2.1(b)(ii), Section
2.1(c)(ii) and/or Section 2.1(d)(ii) shall terminate on the third anniversary of
the First Drop Down Closing Date. The indemnities set forth in Section 2.1(e),
Section 2.1(f), Section 2.1(g), Section 2.1(h) and Section 2.2(b) shall survive
without time limit, to the fullest extent permitted by law. Notwithstanding the
foregoing, there shall be no termination of any bona fide claim asserted
pursuant to the indemnities in Section 2.1(a), Section 2.1(b), Section 2.1(c)
and/or Section 2.1(d) prior to the date of termination for such indemnity.

(e) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, A PARTY’S INDEMNIFICATION
OBLIGATIONS CONTAINED IN THIS AGREEMENT SHALL BE LIMITED, TO THE FULLEST EXTENT
PERMITTED BY LAW, TO ACTUAL DIRECT DAMAGES AND SHALL NOT INCLUDE ANY OTHER LOSS
OR DAMAGE, INCLUDING INDIRECT, SPECIAL, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY OR
PUNITIVE DAMAGES, INCLUDING LOST PROFITS, PRODUCTION OR REVENUES, AND EACH PARTY
EXPRESSLY RELEASES THE OTHER PARTY FROM ALL SUCH CLAIMS FOR LOSS OR DAMAGE OTHER
THAN ACTUAL DIRECT DAMAGES; PROVIDED THAT LIMITATION TO DIRECT DAMAGES ONLY
SHALL NOT APPLY TO ANY DAMAGE, CLAIM OR LOSS ASSERTED BY OR AWARDED TO THIRD
PARTIES AGAINST A PARTY AND FOR WHICH THE OTHER PARTY WOULD OTHERWISE BE
RESPONSIBLE UNDER THIS ARTICLE II.

2.5 Express Negligence. THE INDEMNIFICATION, RELEASE, ASSUMPTION AND WAIVER
PROVISIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE APPLICABLE, TO THE FULLEST
EXTENT PERMITTED BY LAW, WHETHER OR NOT THE LIABILITIES IN QUESTION ARISE AS A
RESULT OF THE STRICT LIABILITY OR NEGLIGENCE (JOINT, SEVERAL, ACTIVE, PASSIVE,
SOLE OR CONCURRENT) OF OR BY ANY INDEMNIFIED PARTY. THE PARTIES ACKNOWLEDGE THAT
THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.

2.6 Exclusive Remedy. Notwithstanding anything to the contrary contained in this
Agreement, from and after the IPO Closing Date, Section 2.1 and Section 2.2
contain the Parties’ exclusive remedy against each other with respect to
breaches of the covenants of the Parties set forth in Article II. Except for (a)
the remedies contained in Section 2.1 and Section 2.2, (b) any other remedies
available to the Parties at law or in equity for breaches of provisions of this
Agreement other than Article II and (c) the remedies available at law or in
equity in connection with any other document delivered by a Party in connection
with the transactions contemplated hereby, from and after the IPO Closing Date,
each of the Parties releases, remises and forever discharges the other and its
Affiliates and all such Persons’ equity holders, partners, members, officers,
directors, employees, agents, advisors and representatives from any and all
Losses in law or in equity, known or unknown, which such Parties might now or
subsequently may have, based on, relating to or arising out of this Agreement,
or the transactions contemplated hereby.

 

7



--------------------------------------------------------------------------------

ARTICLE III

SERVICES; REIMBURSEMENT

3.1 General and Administrative Services.

(a) CONSOL agrees to provide, and agrees to cause its Affiliates to provide, to
the General Partner, for the Partnership Group’s benefit, the general and
administrative services that have been traditionally provided in connection with
the ownership and operation of the IPO Assets and the First Drop Down Assets,
which include the services set forth on Exhibit C (the “General and
Administrative Services”).

(b) Absent the written agreement of the Parties to the contrary, the Parties
agree that the General and Administrative Services will be received by the
General Partner, for the benefit of the Partnership Group, at the General
Partner’s principal place of business.

(c) The Parties acknowledge that the costs and expenses of General and
Administrative Services will be allocated among the Partnership Group Members
based on any reasonable allocation methodology as determined by CONSOL.

(d) For the avoidance of doubt, the Parties acknowledge and agree that the fees,
costs and expenses related to General and Administrative Services subject to
this Agreement shall be in addition to, and not in duplication of, any amounts
owed to CONSOL by the Partnership pursuant to the Employee Services Agreement,
the Water Supply and Services Agreement and/or the Terminal and Throughput
Agreement.

3.2 Administrative Fee.

(a) As consideration for CONSOL’s and its Affiliates’ provision of the General
and Administrative Services, the Partnership Group will pay to CONSOL an annual
fee that will reflect the costs incurred by CONSOL and its Affiliates in
providing such General and Administrative Services (other than those costs for
which CONSOL and its Affiliates are entitled to reimbursement pursuant to
Section 3.3 and Section 3.4), as determined in good faith by CONSOL in
accordance with Exhibit D (the “Administrative Fee”). The Parties acknowledge
and agree that it is the intent of the Parties that the General and
Administrative Services be provided based on an arm’s-length standard and that
the Administrative Fee is intended to reflect such standard. For the avoidance
of doubt, the Parties further acknowledge and agree that the Administrative Fee
will cover the fully burdened cost of the General and Administrative Services
provided by CONSOL and its Affiliates to the Partnership Group, as well as any
third-party costs actually incurred by CONSOL and its Affiliates on behalf of
the Partnership Group in providing such General and Administrative Services
(other than those costs for which CONSOL and its Affiliates are entitled to
reimbursement pursuant to Section 3.3 and Section 3.4), including the following:

(i) the base compensation and employee benefits of employees of CONSOL or its
Affiliates (and any employment, payroll or similar taxes related thereto), to
the extent, but only to the extent, such employees perform General and
Administrative Services for the Partnership Group’s benefit. With respect to
employees that do not devote all of their business time to the Partnership
Group, such compensation and

 

8



--------------------------------------------------------------------------------

employee benefits (and any withholding or payroll taxes related thereto) shall
be allocated to the Partnership Group based on the annual weighted average of
time spent and number of employees providing General and Administrative Services
to the Partnership Group;

(ii) any expenses incurred or payments made by CONSOL or its Affiliates on
behalf of the Partnership Group for insurance coverage with respect to the IPO
Assets, the First Drop Down Assets or the business of the Partnership Group; and

(iii) all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time with respect to the General and Administrative
Services provided by CONSOL and its Affiliates to the Partnership Group pursuant
to Section 3.1.

(b) As part of the Administrative Fee, the Partnership Group shall pay to CONSOL
a fixed Parent Executive Support Fee, in the amount shown on Exhibit D, in
consideration for the services of certain executive officers of CONSOL and its
Affiliates, who devote less than 50% of their business time to the Partnership
Group, for their provision of executive support services for the benefit of the
General Partner and the Partnership Group Members.

(c) The Parties acknowledge and agree that the Administrative Fee may change
each calendar year, as determined by CONSOL in good faith after consultation
with the General Partner, to accurately reflect the degree and extent of the
General and Administrative Services provided to the Partnership Group by CONSOL
and its Affiliates and such determination may reflect, among other things, the
contribution, acquisition or disposition of assets to or by the Partnership
Group or to reflect any change in the cost of providing General and
Administrative Services to the Partnership Group due to changes in any law, rule
or regulation applicable to CONSOL and its Affiliates or the Partnership Group,
including any interpretation of such laws, rules or regulations.

(d) On or prior to October 1 of each calendar year during the term of this
Agreement, CONSOL will notify the General Partner of the estimated amount of the
Administrative Fee to be paid by the Partnership Group for the following
calendar year. For the calendar year in which the IPO Closing Date occurs, such
estimate shall be made on or prior to the IPO Closing Date and shall pertain
only to the remainder of such calendar year. The Administrative Fee shall be
invoiced and paid as follows:

(i) Within 20 days following the end of each month during the term of this
Agreement, CONSOL will submit to the Partnership Group an invoice of the amounts
due for such month for the Administrative Fee (with the Parent Executive Support
Fee separately stated). Each invoice will contain reasonably satisfactory
support of such amounts and such other supporting detail as the General Partner
may reasonably require.

(ii) The Partnership Group will pay the Administrative Fee within 10 days after
the receipt of the invoice therefor. The Partnership Group shall not offset any
amounts owing to it by CONSOL or any of its Affiliates against the
Administrative Fee payable hereunder.

 

9



--------------------------------------------------------------------------------

3.3 Reimbursement of Additional Out-of-Pocket Costs and Expenses. In addition to
(but not in duplication of any costs that are reflected in) the Administrative
Fee payable under Section 3.2, the Partnership Group will reimburse CONSOL and
its Affiliates on a monthly basis for any additional out-of-pocket costs and
expenses actually incurred by CONSOL and its Affiliates in providing the General
and Administrative Services, as well as any compensation (other than base
compensation included in Section 3.2(a)(i)) and other out-of-pocket expenses
incurred on behalf of the Partnership Group, including any incentive
compensation (whether short-term or long-term and whether in cash, equity or
otherwise) and employment, payroll or similar taxes paid by CONSOL and its
Affiliates in connection with any incentive plan (or similar compensation plan)
of the General Partner or the Partnership Group, in providing General and
Administrative Services.

3.4 Reimbursement of Management Services.

(a) CONSOL agrees to provide, and agrees to cause its Affiliates to provide, to
the General Partner, for the Partnership Group’s benefit, such Management
Services as may be necessary to manage and operate the business and affairs of
the Partnership Group.

(b) Subject to and in accordance with the terms and provisions of this Section
3.4 and such reasonable allocation and other procedures as may be determined in
good faith by CONSOL from time to time, the Partnership hereby agrees to
reimburse CONSOL and its Affiliates on a monthly basis for all reasonable direct
and indirect costs and expenses incurred by CONSOL or its Affiliates (other than
the Partnership Group) in connection with the provision of the Management
Services to the Partnership Group, including the compensation and employee
benefits of employees of CONSOL or its Affiliates (and any employment, payroll
or similar taxes related thereto), to the extent, but only to the extent, such
employees perform Management Services for the Partnership Group’s benefit. This
includes CONSOL stock-based compensation expense and net of any re-allocated
Partnership equity compensation expense, as determined by CONSOL pursuant to its
reasonable allocation procedures and methodologies. With respect to employees
that do not devote all of their business time to the Partnership Group, such
compensation and employee benefits (and any withholding or payroll taxes related
thereto) shall be allocated to the Partnership Group based on the annual
weighted average of time spent and number of employees providing Management
Services to the Partnership Group. For the avoidance of doubt, the reimbursement
provided under this Section 3.4 is intended to cover those employees of CONSOL
and its Affiliates whose services are not covered by Exhibit C to this Agreement
or by the Employee Services Agreement, including executive management services,
business development, strategy services, accounting and financial services,
investor relations and risk management.

(c) For the avoidance of doubt, the Parties acknowledge and agree that the fees,
costs and expenses related to Management Services subject to this Agreement
shall be in addition to, and not in duplication of, the Administrative Fee and
the reimbursement provided in Section 3.3.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

RIGHT OF FIRST OFFER

4.1 Right of First Offer to Purchase the Retained Undivided Interest.

(a) Each of CPCC and Conrhein (each, a “Retained Undivided Interest Transferring
Owner”) hereby grants to the Partnership a right of first offer, exercisable
during the Retained Undivided Interest ROFO Period, to purchase all or any part
of the Retained Undivided Interest owned by it to the extent that such Retained
Undivided Interest Transferring Owner proposes to Transfer all or any part of
the Retained Undivided Interest owned by it; provided, however, that a Retained
Undivided Interest Transferring Owner may Transfer all or any part of its
Retained Undivided Interest to a CONSOL Group Member that agrees in writing that
such Retained Undivided Interest remain subject to the provisions of this
Article IV and such CONSOL Group Member assumes the obligations of the Retained
Undivided Interest Transferring Owner under this Article IV with respect to such
Retained Undivided Interest, and such Transfer shall not be subject to the
Partnership Group’s right of first offer.

(b) The Parties acknowledge that any Transfer of all or any part of the Retained
Undivided Interest pursuant to the Partnership’s right of first offer is subject
to the terms of all existing agreements with respect to the Retained Undivided
Interest and shall be subject to and conditioned on the obtaining of any and all
necessary consents of securityholders, Governmental Authorities, lenders or
other third parties; provided, however, that each Retained Undivided Interest
Transferring Owner hereby represents and warrants that, to its knowledge after
reasonable investigation, there are no terms in such agreements that would
materially impair the rights granted to the Partnership Group pursuant to this
Article IV with respect to the Retained Undivided Interest.

4.2 Right of First Offer to Purchase Retained Other Assets.

(a) CONSOL (the “Retained Other Assets Transferring Owner” and, together with
each Retained Undivided Interest Transferring Owner, the “Transferring Owners”)
hereby grants to the Partnership a right of first offer, exercisable during the
Retained Other Assets ROFO Period, to purchase all or any part of the Retained
Other Assets owned by it to the extent that the Retained Other Assets
Transferring Owner proposes to Transfer all or any part of the Retained Other
Assets owned by it; provided, however, that the Retained Other Assets
Transferring Owner may Transfer all or any part of its Retained Other Assets to
a CONSOL Group Member that agrees in writing that such Retained Other Assets
remain subject to the provisions of this Article IV and such CONSOL Group Member
assumes the obligations of the Retained Other Assets Transferring Owner under
this Article IV with respect to such Retained Other Assets, and such Transfer
shall not be subject to the Partnership Group’s right of first offer.

(b) The Parties acknowledge that any Transfer of all or any part of the Retained
Other Assets pursuant to the Partnership’s right of first offer is subject to
the terms of all existing agreements with respect to the Retained Other Assets
and shall be subject to and conditioned on the obtaining of any and all
necessary consents of securityholders, Governmental Authorities, lenders or
other third parties; provided, however, that the Retained Other Assets
Transferring Owner hereby represents and warrants that, to its knowledge after
reasonable investigation, there are no terms in such agreements that would
materially impair the rights granted to the Partnership Group pursuant to this
Article IV with respect to the Retained Other Assets.

 

11



--------------------------------------------------------------------------------

4.3 Procedures.

(a) If a Transferring Owner proposes to Transfer all or any part of its ROFO
Assets (other than to a CONSOL Group Member in accordance with Section 4.1(a) or
Section 4.2(a), as applicable) during the Retained Undivided Interest ROFO
Period or Retained Other Assets ROFO Period, as applicable (a “Proposed
Transaction”), such Transferring Owner shall, prior to entering into any such
Proposed Transaction, first give notice in writing to the Partnership (the “ROFO
Notice”) of its intention to enter into such Proposed Transaction. The ROFO
Notice shall include any material terms, conditions and details that would be
necessary for the Partnership to make a responsive offer to enter into the
Proposed Transaction with such Transferring Owner, which terms, conditions and
details shall at a minimum include any terms, conditions or details that such
Transferring Owner would propose to provide to non-Affiliates in connection with
the Proposed Transaction. The Partnership shall have 60 days following receipt
of the ROFO Notice (the “ROFO Review Period”) to propose an offer to enter into
the Proposed Transaction with the Transferring Owner (the “ROFO Response”). The
ROFO Response shall set forth the terms and conditions (including the purchase
price the Partnership proposes to pay for the ROFO Assets and the other terms of
the purchase) pursuant to which the Partnership would be willing to enter into a
binding agreement for the Proposed Transaction. If the Partnership submits a
ROFO Response within the ROFO Review Period, the Partnership and the
Transferring Owner shall negotiate, in good faith, the terms of the purchase and
sale of the ROFO Assets for 60 days following the receipt of the ROFO Response
(the “ROFO Negotiation Period”) by the Transferring Owner. If no ROFO Response
is delivered by the Partnership within the ROFO Review Period, then the
Partnership shall be deemed to have waived its right of first offer with respect
to the ROFO Assets subject to the ROFO Notice, subject to Section 4.3(c).

(b) If the Transferring Owner and the Partnership are able to agree to the terms
of the purchase and sale of the ROFO Assets during the ROFO Negotiation Period,
the Transferring Owner shall enter into an agreement with the Partnership
providing for the consummation of the Proposed Transaction upon the terms agreed
upon (such date that a definitive purchase and sale agreement is entered into,
the “ROFO PSA Execution Date”). Unless the Transferring Owner and the
Partnership otherwise agree, the terms of the purchase and sale agreement will
include the following:

(i) the Partnership will deliver the agreed purchase price (in cash, Partnership
Interests, an interest-bearing promissory note or any combination thereof);

(ii) the closing date for the purchase of the ROFO Assets shall occur no later
than 180 days following the ROFO PSA Execution Date;

(iii) each of the Transferring Owner and the Partnership shall use commercially
reasonable efforts to do or cause to be done all things that may be reasonably
necessary or advisable to effectuate the consummation of any transactions
contemplated by this Section 4.3(b), including causing its respective Affiliates
to execute, deliver and perform all documents, notices, amendments,
certificates, instruments and consents required in connection therewith; and

 

12



--------------------------------------------------------------------------------

(iv) neither the Transferring Owner nor the Partnership shall have any
obligation to consummate the Proposed Transaction if any consent referred to in
Section 4.1(b) or Section 4.2(b), as applicable, has not been obtained.

(c) If the closing of the Proposed Transaction does not occur within the 180-day
period set forth in Section 4.3(b)(ii), then, unless the Transferring Owner and
the Partnership agree otherwise in a written agreement, the ROFO Assets in
question shall once again become subject to the restrictions of this Section
4.3, and the Transferring Owner shall no longer be permitted to Transfer such
ROFO Assets without again fully complying with the provisions of this
Section 4.3.

(d) If the Transferring Owner and the Partnership are unable to agree on the
terms of the Proposed Transaction during the ROFO Negotiation Period, the
Transferring Owner may Transfer the ROFO Assets to any third party during the
180-day period following the expiration of such ROFO Negotiation Period on terms
no more favorable to such third party than those set forth in the ROFO Response;
provided, however, that any Transfer of all or any part of the ROFO Assets
pursuant to this Section 4.3(d) shall be (i) subject to the terms of all
existing agreements with respect to the Retained Undivided Interest and the
Pennsylvania Mining Complex or Retained Other Assets, as applicable, and (ii)
subject to and conditioned on the obtaining of any and all necessary consents of
securityholders, Governmental Authorities, lenders or other Persons.

(e) The Partnership may assign its rights and obligations under this Article IV
to any Partnership Group Member.

ARTICLE V

REIMBURSEMENT AND ALLOCATION OF TAXES

5.1 Reimbursement of Taxes. The Partnership Group shall reimburse CONSOL or its
Affiliates for all tax costs and expenses incurred or payments made by CONSOL
and its Affiliates on behalf of the Partnership Group, including all sales, use,
excise, value added, margin, franchise or similar taxes, if any, that may be
applicable from time to time associated with the ownership and operation of the
IPO Assets, the First Drop Down Assets or with respect to the services provided
by the Partnership Group.

5.2 Tax Reimbursement Procedures. Reimbursements pursuant to Section 5.1 shall
be made by the Partnership Group on or before the 10th Business Day of each
quarter following the quarter such costs and expenses are incurred. For the
avoidance of doubt, the costs and expenses set forth in this Article V shall be
paid by the Partnership Group in addition to, and not as a part of or included
in, the Administrative Fee or reimbursement of expenses pursuant Section 3.3 or
Section 3.4. For so long as CONSOL Controls the General Partner, the Partnership
and CONSOL may settle the Partnership Group’s financial obligations to CONSOL
arising under this Article V through CONSOL’s normal inter-affiliate settlement
processes.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 Confidentiality.

(a) Each Party (each, a “Receiving Party”) in possession of another Party’s
(each, a “Disclosing Party”) Confidential Information shall (i) hold, and shall
cause its Subsidiaries and Affiliates and its and their directors, officers,
employees, agents, consultants, advisors, and other representatives (each, a
“Representative” and, collectively, “Representatives”) to hold, all Confidential
Information of each Disclosing Party in strict confidence, with at least the
same degree of care that applies to such Receiving Party’s confidential and
proprietary information, (ii) not use such Confidential Information, except as
expressly permitted by such Disclosing Party and (iii) not release or disclose
such Confidential Information to any other Person, except its Representatives or
except as required by applicable law. Each Party shall be responsible for any
Losses resulting from a breach of this Section 6.1 by any of its
Representatives.

(b) Notwithstanding Section 6.1(a), if a Receiving Party becomes legally
compelled or obligated to disclose Confidential Information of a Disclosing
Party by a Governmental Authority or applicable law, or is required to disclose
such Confidential Information pursuant to the listing standards of any
applicable national securities exchange on which the Receiving Party’s
securities are listed or quoted, the Receiving Party shall promptly advise, to
the fullest extent permitted by law, the Disclosing Party of such requirement or
obligation to disclose Confidential Information as soon as the Receiving Party
becomes aware that such a requirement to disclose might become effective in
order that, where possible, the Disclosing Party may seek a protective order or
such other remedy as the Disclosing Party may consider appropriate in the
circumstances. The Receiving Party shall disclose only that portion of the
Disclosing Party’s Confidential Information that it is required or obligated to
disclose and shall cooperate with the Disclosing Party in allowing the
Disclosing Party to obtain such protective order or other relief.

(c) Each Party acknowledges that a Disclosing Party would not have an adequate
remedy at law for the breach by a Receiving Party of any one or more of the
covenants contained in this Section 6.1 and agrees that, in the event of such
breach, the Disclosing Party may, in addition to the other remedies that may be
available to it, apply to a court for an injunction to prevent breaches of this
Section 6.1 and to enforce specifically the terms and provisions of this
Section 6.1. Notwithstanding any other provision hereof, to the extent permitted
by applicable law, the provisions of this Section 6.1 shall survive the
termination of this Agreement for a period of two years.

6.2 Choice of Law; Mediation; Submission to Jurisdiction.

(a) This Agreement shall be subject to and governed by the laws of the State of
Delaware, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another
state. EACH OF THE PARTIES HERETO AGREES THAT THIS AGREEMENT INVOLVES AT LEAST
U.S. $100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO IN EXPRESS
RELIANCE UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF THE

 

14



--------------------------------------------------------------------------------

COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE
OF DELAWARE AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO
SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN
THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND
TO NOTIFY THE OTHER PARTIES OF THE NAME AND ADDRESS OF SUCH AGENT. EACH PARTY
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT,

(b) If the Parties cannot resolve any dispute or claim arising under this
Agreement, then no earlier than 10 days nor more than 60 days following written
notice to the other Parties, any Party may initiate mandatory, non-binding
mediation hereunder by giving a notice of mediation (a “Mediation Notice”) to
the other Parties to the dispute or claim. In connection with any mediation
pursuant to this Section 6.2, the mediator shall be jointly appointed by the
Parties to the dispute or claim and the mediation shall be conducted in
Canonsburg, Pennsylvania unless otherwise agreed by the Parties to the dispute
or claim. All costs and expenses of the mediator appointed pursuant to this
Section 6.2 shall be shared equally by the Parties to the dispute or claim. The
then-current Model ADR Procedures for Mediation of Business Disputes of the
Center for Public Resources, Inc., either as written or as modified by mutual
agreement of the Parties to the dispute or claim, shall govern any mediation
pursuant to this Section 6.2. In the mediation, each Party to the dispute or
claim shall be represented by one or more senior representatives who shall have
authority to resolve any disputes. If a dispute or claim has not been resolved
within 30 days after the receipt of the Mediation Notice by a Party, then any
Party to the dispute or claim may refer the resolution of the dispute or claim
to litigation.

(c) Subject to Section 6.2(b), to the fullest extent permitted by law, each
Party agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement, whether in tort or contract
or at law or in equity, exclusively in any federal or state courts located in
Delaware and (i) irrevocably submits to the exclusive jurisdiction of such
courts, (ii) waives any objection to laying venue in any such action or
proceeding in such courts, (iii) waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over it and (iv) agrees that, to
the fullest extent permitted by law, service of process upon it may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to it at its address specified in
Section 6.4. The foregoing consents to jurisdiction and service of process shall
not, to the fullest extent permitted by applicable law, constitute general
consents to service of process in the State of Delaware for any purpose except
as provided herein and shall not be deemed to confer rights on any Person other
than the Parties.

6.3 Termination of Agreement. This Agreement, other than the provisions set
forth in Article II hereof, may be terminated (a) by the written agreement of
all of the Parties or (b) by CONSOL or the Partnership immediately upon a
Partnership Change of Control by written notice given to the other Parties to
this Agreement. For the avoidance of doubt, the Parties’ indemnification
obligations under Article II shall, to the fullest extent permitted by law,
survive the termination of this Agreement in accordance with their respective
terms.

 

15



--------------------------------------------------------------------------------

6.4 Notice. All notices and communications required or permitted to be given
under this Agreement shall be sufficient in all respects if given in writing and
delivered personally, or sent by bonded overnight courier, or mailed by U.S.
Express Mail or by certified or registered U.S. Mail with all postage fully
prepaid or by electronic mail with a PDF of the notice or other communication
attached (provided that any such electronic mail is confirmed either by written
confirmation or U.S. Express Mail), in each case, addressed to the appropriate
Person at the address for such Person as follows:

If to any CONSOL Group Member:

CONSOL Energy Inc.

1000 CONSOL Energy Drive

Canonsburg, Pennsylvania 15317

Attention: General Counsel

E-mail: stevejohnson@consolenergy.com

If to any Partnership Group Member:

CNX Coal Resources LP

c/o CNX Coal Resources GP LLC, its general partner

1000 CONSOL Energy Drive

Canonsburg, Pennsylvania 15317

Attention: General Counsel and Secretary

E-mail: marthawiegand@cnxlp.com

Any notice given in accordance herewith shall be deemed to have been given when
(a) delivered to the addressee in person or by courier, (b) transmitted by
electronic communications during normal business hours, or if transmitted after
normal business hours, on the next Business Day, or (c) upon actual receipt by
the addressee after such notice has either been delivered to an overnight
courier or deposited in the U.S. Mail if received during normal business hours,
or if not received during normal business hours, then on the next Business Day,
as the case may be. Any Party may change their contact information for notice by
giving notice to the other Parties in the manner provided in this Section 6.4.

6.5 Entire Agreement; Conflicts. This Agreement and the Related Agreements
constitute the entire agreement of the Parties relating to the matters contained
herein, superseding all prior contracts or agreements, whether oral or written,
relating to the matters contained herein and therein.

6.6 Amendment. This Agreement may be amended only by an instrument in writing
executed by the Parties and expressly identified as an amendment or
modification.

6.7 Assignment; Binding Effect.

(a) This Agreement may not be assigned by any Party, in whole or in part,
without the prior written consent of the other Parties; provided, however, that
any Partnership Group Member may freely pledge or assign a security interest in
all or any portion of its rights under

 

16



--------------------------------------------------------------------------------

this Agreement to secure obligations of the Partnership Group, including any
pledge or assignment to secure obligations pursuant to one or more credit
agreements, security agreements and other security instruments with the
administrative agent, collateral agent or other agent party thereto for the
benefit of the lenders of the Partnership Group; provided, further, that, except
as otherwise provided in Section 6.7(b)(iv), no such pledge or assignment shall
release such Partnership Group Member from any of its obligations hereunder or
substitute any such pledgee or assignee for such Partnership Group Member as a
party hereto. No assignment hereunder by any Party shall relieve such Party of
any obligations and responsibilities hereunder. This Agreement shall be binding
upon and inure to the benefit of the Parties and, to the extent permitted by
this Agreement, their successors, legal representatives and permitted assigns.

(b) Each of the Parties (i) acknowledges that the Partnership Group (and any
Substitute Owner) has entered into or will enter into one or more credit
agreements, security agreements, and other security instruments (collectively,
the “Loan Documents”) with the administrative agent, collateral agent or other
agent party thereto (the “Agent”) for the benefit of certain lenders, (ii)
consents in all respects to the collateral assignment under the Loan Documents
of all of the Partnership Group’s (or any Substitute Owner’s) right, title and
interest in, to and under this Agreement, (iii) acknowledges the right of the
Agent or its designee(s) or assignee(s), in the exercise of the Agent’s rights
and remedies under the Loan Documents, to make all demands, give all notices,
take all actions and exercise all rights of the Partnership Group under this
Agreement (the “Assigned Interests”) and (iv) acknowledges that the Agent, its
initial or subsequent designee(s) or assignee(s) and any other purchaser of the
Assigned Interests in or following a judicial or nonjudicial foreclosure,
insolvency, bankruptcy or similar sale (each, a “Substitute Owner”) shall be
substituted for and have all of the rights and obligations of the Partnership
Group for all purposes under this Agreement. In the case of any assignment
pursuant to this Section 6.7(b), the non-assigning Parties acknowledge that the
assignee shall be substituted for and have all of the rights and obligations of
the assignor under this Agreement and shall continue to perform, and shall cause
each of its Affiliates to continue to perform, its obligations under this
Agreement in favor of such assignor.

6.8 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any adverse manner to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

6.9 Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all of such counterparts shall constitute for all purposes one agreement. To
the fullest extent permitted by law, any signature hereto delivered by a Party
by electronic mail shall be deemed an original signature hereto.

 

17



--------------------------------------------------------------------------------

6.10 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party hereto agrees to execute and deliver
such additional documents and instruments and to perform such additional acts as
may be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

6.11 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner or
other interest holder of the Partnership shall have the right, separate and
apart from the Partnership, to enforce any provision of this Agreement or to
compel any Party to this Agreement to comply with the terms of this Agreement.

[Remainder of page intentionally left blank.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

CONSOL ENERGY INC.      CNX COAL RESOURCES GP LLC By:  

/s/ Stephen W. Johnson

     By:  

/s/ Lorraine L. Ritter

Name:   Stephen W. Johnson      Name:   Lorraine L. Ritter Title:   Executive
Vice President –      Title:   Chief Financial Officer and   Diversified
Business Units        Chief Accounting Officer

CNX COAL RESOURCES LP

    

CNX OPERATING LLC

By:  

CNX Coal Resources GP LLC, its general partner

       By:  

/s/ Lorraine L. Ritter

     By:  

/s/ Lorraine L. Ritter

Name:   Lorraine L. Ritter      Name:   Lorraine L. Ritter Title:   Chief
Financial Officer and      Title:   Chief Financial Officer and  

Chief Accounting Officer

       Chief Accounting Officer

CNX THERMAL HOLDINGS LLC

     CONRHEIN COAL COMPANY

By:

 

/s/ Lorraine L. Ritter

    

By:

 

/s/ Stephen W. Johnson

Name:

 

Lorraine L. Ritter

    

Name:

 

Stephen W. Johnson

Title:

 

Chief Financial Officer and

    

Title:

 

Vice President

 

Chief Accounting Officer

      

[Additional signature page follows.]

[Signature Page to First Amended and Restated Omnibus Agreement]



--------------------------------------------------------------------------------

CONSOL PENNSYLVANIA COAL COMPANY LLC      CNX GAS COMPANY LLC By:  

/s/ Stephen W. Johnson

     By:  

/s/ Stephen W. Johnson

Name:   Stephen W. Johnson      Name:   Stephen W. Johnson Title:   Vice
President and Secretary      Title:   Senior Vice President

CNX MARINE TERMINALS, INC.

    

CNX WATER ASSETS LLC

By:  

/s/ Stephen W. Johnson

     By:  

/s/ Stephen W. Johnson

Name:   Stephen W. Johnson      Name:   Stephen W. Johnson Title:   Vice
President      Title:   President

CONSOL ENERGY SALES COMPANY

    

By:

 

/s/ James A. Brock

      

Name:

 

James A. Brock

      

Title:

  President       

[Signature Page to First Amended and Restated Omnibus Agreement]



--------------------------------------------------------------------------------

APPENDIX I

Definitions

“Administrative Fee” is defined in Section 3.2(a).

“Affiliate” is defined in the Partnership Agreement; provided, however, that for
purposes of this Agreement, neither the General Partner nor any Partnership
Group Member shall be deemed an Affiliate of CONSOL.

“Agent” is defined in Section 6.7(b).

“Agreement” means this First Amended and Restated Omnibus Agreement, as it may
be amended, modified, supplemented or restated from time to time in accordance
with the terms hereof.

“Assigned Interests” is defined in Section 6.7(b).

“Baltimore Marine Terminal” means CONSOL’s marine terminal commonly known as the
“Baltimore Marine Terminal” located along the north shore of the Patapsco River
in the Port of Baltimore, as more particularly described in the Registration
Statement.

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks in the State of Pennsylvania are generally open for business.

“Cardinal States Gathering System” means CONSOL’s natural gas gathering system
known as the “Cardinal States Gathering System,” as more particularly described
in the Registration Statement.

“CESC” is defined in Exhibit A.

“Closing Date” is defined in the introductory paragraph of this Agreement.

“CNX Gas” is defined in Exhibit A.

“CNX Marine” is defined in Exhibit A.

“CNX Thermal Holdings” is defined in Exhibit A.

“CNX Water” is defined in Exhibit A.

“Coal Marketing Contract Services” is defined in the Contract Agency Agreement.

“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a

 

Appendix I-1



--------------------------------------------------------------------------------

Party or its Affiliates and the consumers, customers, clients and suppliers of
any of the foregoing. Confidential Information includes such information as may
be contained in or embodied by documents, substances, engineering and laboratory
notebooks, reports, data, specifications, computer source code and object code,
flow charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a Receiving Party can show (a) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement, (b) has been furnished or
made known to the Receiving Party without any obligation to keep it confidential
by a third party under circumstances which are not known to the Receiving Party
to involve a breach of the third party’s obligations to a Party or (c) was
developed independently of information furnished or made available to the
Receiving Party as contemplated under this Agreement.

“Conrhein” is defined in Exhibit A.

“CONSOL” is defined in the introductory paragraph of this Agreement.

“CONSOL Bonds” is defined in the IPO Asset Contribution Agreement.

“CONSOL Group” means CONSOL and each of its Subsidiaries (other than a
Partnership Group Member).

“CONSOL Group Member” means a member of the CONSOL Group.

“Contract Agency Agreement” means that certain Contract Agency Agreement, dated
as of the IPO Closing Date, by and between CESC and CNX Thermal Holdings, as the
same may be amended, revised, supplemented or otherwise modified from time to
time.

“Control” means with respect to any Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
another Person, whether through the ownership of voting shares, by contract, or
otherwise.

“Cooperation Agreement” means that certain Cooperation and Safety Agreement,
dated as of the IPO Closing Date, by and among CPCC, Conrhein, CNX Thermal
Holdings and CNX Gas, as the same may be amended, revised, supplemented or
otherwise modified from time to time.

“CPCC” is defined in Exhibit A.

“Deductible” is defined in Section 2.4(a).

“Delaware LLC Act” means the Delaware Limited Liability Company Act.

“Disclosing Party” is defined in Section 6.1(a).

“DRULPA” means the Delaware Revised Uniform Limited Partnership Act.

 

Appendix I-2



--------------------------------------------------------------------------------

“Employee Services Agreement” means that certain Employee Services Agreement,
dated as of the IPO Closing Date, by and among CNX Thermal Holdings and CPCC, as
such may be amended, supplemented or restated from time to time.

“Environmental Laws” means all federal, state and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereinafter in effect relating to (a) pollution or protection
of human health, natural resources, wildlife and the environment or workplace
health or safety, including the federal Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.,
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C. §§6901
et seq., the Clean Air Act, as amended, 42 U.S.C. §§7401 et seq., the Federal
Water Pollution Control Act, as amended, 33 U.S.C. §§1251 et seq., the Toxic
Substances Control Act, as amended, 15 U.S.C. §§2601 et seq., the Oil Pollution
Act of 1990, 33 U.S.C. §§2701 et seq., the Safe Drinking Water Act of 1974, as
amended, 42 U.S.C. §§300f et seq., the Hazardous Materials Transportation Act of
1994, as amended, 49 U.S.C. §§5101 et seq., and other environmental conservation
and protection laws and the Occupational Safety and Health Act of 1970, 29
U.S.C. §§651 et seq., and the regulations promulgated pursuant thereto, and any
state or local counterparts, each as amended from time to time and (b) the
generation, manufacture, processing, distribution, use, treatment, storage,
transport or handling of any Hazardous Substances.

“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law, including applications for renewal of such permits in which the application
allows for continued operation under the terms of an expired permit.

“Equity Interests” means the equity interests in the entities conveyed,
contributed or otherwise transferred to any Partnership Group Member pursuant to
the IPO Equity Contribution Agreement.

“Equity Interests Assumed Obligations” is defined in Section 2.2(a).

“First Drop Down Assets” is defined in the First Drop Down Contribution
Agreement.

“First Drop Down Assumed Obligations” means the “Assumed Obligations” as defined
in the First Drop Down Contribution Agreement.

“First Drop Down Closing Date” means September 30, 2016.

“First Drop Down Contribution Agreement” means that certain Contribution
Agreement by and among CONSOL, CPCC, Conrhein, the Partnership and CNX Thermal
Holdings, dated September 30, 2016.

“Formation Transactions” means the transactions described on Exhibit E.

“General and Administrative Services” is defined in Section 3.1(a).

 

Appendix I-3



--------------------------------------------------------------------------------

“General Partner” is defined in the introductory paragraph of this Agreement.

“Governmental Authority” means any federal, state, tribal, foreign or local
governmental entity, authority, department, court or agency, including any
political subdivision thereof, exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, and including any arbitrating body, commission
or quasi-governmental authority or self-regulating organization of competent
authority exercising or enlisted to exercise similar power or authority.

“Hazardous Substance” means (a) any substance, whether solid, liquid, gaseous,
semi-solid, or any combination thereof, that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including any hazardous
substance as defined under the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, and including asbestos and
lead-containing paints or coatings, radioactive materials, polychlorinated
biphenyls and greenhouse gases and (b) petroleum, oil, gasoline, natural gas,
fuel oil, motor oil, waste oil, diesel fuel, jet fuel and other refined
petroleum hydrocarbons.

“Indemnified Party” means the Party entitled to indemnification in accordance
with Article II.

“Indemnifying Party” means the Party from whom indemnification may be sought in
accordance with Article II.

“IPO Asset Assumed Obligations” means the “Assumed Obligations” as defined in
the IPO Asset Contribution Agreement.

“IPO Asset Contribution Agreement” means that certain Contribution Agreement,
dated as of June 22, 2015, by and among CPCC, Conrhein and CNX Thermal Holdings,
together with the conveyance documents and instruments contemplated or
referenced thereunder, as such may be amended, supplemented or restated from
time to time.

“IPO Assets” means (a) the Equity Interests and (b) the undivided interest in
the assets, liabilities, revenues and expenses comprising the Pennsylvania
Mining Complex collectively owned by the Partnership Group and their permitted
successors and assigns after the IPO Closing Date, including the IPO Contributed
Assets, but excluding the First Drop Down Assets.

“IPO Closing Date” means July 7, 2015.

“IPO Contributed Assets” means the “Contributed Assets” as defined in the IPO
Asset Contribution Agreement.

“IPO Equity Contribution Agreement” means that certain Contribution, Conveyance
and Assumption Agreement, dated as of the IPO Closing Date, by and among CONSOL,
the General Partner, the Partnership and the Operating Company, together with
the conveyance documents and instruments contemplated or referenced thereunder,
as such may be amended, supplemented or restated from time to time.

 

Appendix I-4



--------------------------------------------------------------------------------

“law” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.

“Limited Partner” is defined in the Partnership Agreement.

“Loan Documents” is defined in Section 6.7(b).

“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including
court costs and reasonable attorney’s and expert’s fees) of any and every kind
or character, known or unknown, fixed or contingent.

“Management Services” means such management and operating services as may be
necessary or appropriate to manage and operate the business and affairs of the
Partnership Group that are provided by employees of CONSOL and its Affiliates
who are expected to devote 50% or more of their business time to the Partnership
Group.

“Mediation Notice” is defined in Section 6.2(b).

“Non-PA Complex Assets” means any assets, or portions thereof or interests
therein, owned by a CONSOL Group Member or Partnership Group Member, as
applicable, other than any assets, or portions thereof or interests therein,
that comprise the Pennsylvania Mining Complex. For the avoidance of doubt,
Non-PA Complex Assets shall not include all or any portion of the Retained
Undivided Interest.

“Operational Services” is defined in the Operating Agreement.

“Operating Agreement” means that certain Pennsylvania Mine Complex Operating
Agreement, dated as of the IPO Closing Date, by and among CPCC, Conrhein and CNX
Thermal Holdings, as such may be amended, supplemented or restated from time to
time.

“Operating Company” is defined in Exhibit A.

“Parent Executive Support Fee” is defined in Exhibit D.

“Partnership” is defined in the introductory paragraph of this Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the IPO Closing Date, as it
may be amended, modified, supplemented or restated from time to time in
accordance with the terms thereof.

“Partnership Change of Control” means CONSOL ceases to control, directly or
indirectly, the general partner of the Partnership. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of the general
partner of the Partnership, whether through ownership of voting securities, by
contract or otherwise.

“Partnership Group” is defined in the Partnership Agreement.

 

Appendix I-5



--------------------------------------------------------------------------------

“Partnership Group Member” means a “Group Member” as defined in the Partnership
Agreement.

“Partnership Interests” is defined in the Partnership Agreement.

“Party” and “Parties” are defined in the introductory paragraph of this
Agreement.

“Pennsylvania Mining Complex” means CONSOL’s mining complex, including coal
mines, coal reserves and related assets and operations, located primarily in
southwestern Pennsylvania, all as more particularly described in the
Partnership’s registration statement on Form S-1 (File No. 333-203165), as
amended, filed with the U.S. Securities and Exchange Commission.

“Permits” is defined in the IPO Asset Contribution Agreement.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Proportionate Share” means the undivided percentage interest in the assets,
liabilities, revenues and expenses comprising the Pennsylvania Mining Complex
collectively owned by the Partnership Group as of the relevant date of
determination.

“Proposed Transaction” is defined in Section 4.3(a).

“Receiving Party” is defined in Section 6.1(a).

“Registration Statement” means the Registration Statement on Form S-1 (File No.
333-203165), as amended, filed by the Partnership with the U.S. Securities and
Exchange Commission.

“Related Agreements” means the Operating Agreement, the Employee Services
Agreement, the Water Supply and Services Agreement, the Terminal and Throughput
Agreement, the Contract Agency Agreement and the Cooperation Agreement.

“Representative” is defined in Section 6.1(a).

“Retained Liabilities” means those matters set forth on Exhibit B.

“Retained Other Assets” means the (a) Cardinal States Gathering System and (b)
Baltimore Marine Terminal, in each case owned by CONSOL and its permitted
successors and assigns after the IPO Closing Date.

“Retained Other Assets ROFO Period” means the period beginning on the IPO
Closing Date and ending on the earlier of (i) the fifth anniversary of the IPO
Closing Date and (ii) the date of a Partnership Change of Control.

“Retained Other Assets Transferring Owner” is defined in Section 4.2(a).

 

Appendix I-6



--------------------------------------------------------------------------------

“Retained Undivided Interest” means the undivided interest in the assets,
liabilities, revenues and expenses comprising the Pennsylvania Mining Complex
collectively owned by CPCC and Conrhein and their permitted successors and
assigns after the IPO Closing Date.

“Retained Undivided Interest ROFO Period” means the period beginning on the IPO
Closing Date and ending on a Partnership Change of Control.

“Retained Undivided Interest Transferring Owner” is defined in Section 4.1(a).

“ROFO Assets” means the Retained Undivided Interest and/or the Retained Other
Assets, as the case may be, subject to the right of first offers provided in
Article IV of this Agreement.

“ROFO Negotiation Period” is defined in Section 4.3(a).

“ROFO Notice” is defined in Section 4.3(a).

“ROFO PSA Execution Date” is defined in Section 4.3(b).

“ROFO Response” is defined in Section 4.3(a).

“ROFO Review Period” is defined in Section 4.3(a).

“Services Standard” is defined in the Employee Services Agreement.

“Subsidiary” is defined in the Partnership Agreement.

“Substitute Owner” is defined in Section 6.7(b).

“Terminal and Throughput Agreement” means that certain Terminal and Throughput
Agreement, dated as of the IPO Closing Date, between CNX Marine and CNX Thermal
Holdings, as the same may be amended, revised, supplemented or otherwise
modified from time to time.

“Terminal Services” is defined in the Terminal and Throughput Agreement.

“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of
transactions. For avoidance of doubt, a sale (including through a public or
private offering by CONSOL), issuance (including through any incentive plan),
assignment, conveyance, transfer or disposition of any equity of CONSOL by
CONSOL will not constitute a Transfer of ROFO Assets.

“Transferring Owner” is defined in Section 4.2(a).

“Water Services” is defined in the Water Supply and Services Agreement.

“Water Supply and Services Agreement” means that certain Water Supply and
Services Agreement, dated as of the IPO Closing Date, between CNX Water and CNX
Thermal Holdings, as the same may be amended, revised, supplemented or otherwise
modified from time to time.

 

Appendix I-7



--------------------------------------------------------------------------------

Exhibit A

Additional Parties

 

1. CNX Gas Company LLC, a Virginia limited liability company (“CNX Gas”)

 

2. CNX Marine Terminals, Inc., a Delaware corporation (“CNX Marine”)

 

3. CNX Operating LLC, a Delaware limited liability company (the “Operating
Company”)

 

4. CNX Thermal Holdings LLC, a Delaware limited liability company (“CNX Thermal
Holdings”)

 

5. CNX Water Assets LLC, a West Virginia limited liability company (“CNX Water”)

 

6. Conrhein Coal Company, a Pennsylvania general partnership (“Conrhein”)

 

7. CONSOL Energy Sales Company, a Delaware corporation (“CESC”)

 

8. CONSOL Pennsylvania Coal Company LLC, a Delaware limited liability company
(“CPCC”)

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit B

Retained Liabilities

 

1. Long-term notes payable to CONSOL Financial Inc.

 

2. The balance of accounts payable reflected on the books and records of CPCC as
of the IPO Closing Date

 

3. Any and all Losses arising under or relating to that certain Life Cycle
Management Agreement, by and between Joy Underground Mining LLC (f/k/a Joy
Technologies Inc., d/b/a Joy Mining Machinery) and CONSOL Energy Inc., dated
October 31, 2013, to the extent and only to the extent related to the Non-PA
Complex Assets

 

4. Liabilities arising under benefit plans, including medical, prescription drug
and life insurance plans, maintained by CONSOL for the benefit of retired
employees of CPCC and/or Conrhein not covered by the Coal Industry Retiree
Health Benefit Act of 1992

 

Exhibit B-1



--------------------------------------------------------------------------------

Exhibit C

General and Administrative Services

Management-Related Support Services

 

  1. Management-related support services of employees (including both executive
and non-executive officers) of CONSOL and its Affiliates (other than the General
Partner) who are expected to devote less than 50% of their business time to the
business and affairs of the Partnership Group, including the Parent Executive
Support Fee (covered in Section 3.2(b)).

Indirect General and Administrative Services

 

  1. Financial and administrative (including treasury, bonding and internal
audit but excluding financial strategy)

 

  2. Information technology

 

  3. Legal

 

  4. Human resources (only benefits related)

 

  5. Tax

 

  6. Payroll

 

  7. Procurement (only systems procurement)

 

  8. Government relations, governmental compliance and public affairs

 

Exhibit C-1



--------------------------------------------------------------------------------

Exhibit D

Administrative Fee

Effective July 1, 2016 and through December 31, 2016, the Administrative Fee for
calendar year 2016, as described in Section 3.2, will be, on an annualized
basis, $2,842,500 and is comprised of (i) $2,142,500 for the provision of
certain administrative support services by CONSOL and its Affiliates and (ii)
$700,000 for the provision of certain executive support services by executive
officers of CONSOL and its Affiliates (other than the General Partner) who are
expected to devote less than 50% of their business time to the Partnership Group
(the “Parent Executive Support Fee”). For the avoidance of doubt, the aggregate
Administrative Fee for the period from July 1 2016 through December 31, 2016
will be one-half of the annualized amounts described above.

 

Exhibit D-1



--------------------------------------------------------------------------------

Exhibit E

Formation Transactions

The “Formation Transactions” consist of the following:

1. On March 16, 2015, CONSOL formed the General Partner under the Delaware LLC
Act and contributed $1,000 in exchange for 100% of the limited liability company
interests in the General Partner;

2. On March 16, 2015, CONSOL, as the organizational limited partner, and the
General Partner, as the general partner, formed the Partnership under the DRULPA
and contributed $980 and $20, respectively, in exchange for a 98% limited
partner interest and a 2% general partner interest, respectively, in the
Partnership;

3. On April 16, 2015, CONSOL formed the Operating Company under the Delaware LLC
Act and contributed $1,000 in exchange for 100% of the limited liability company
interests in the Operating Company; and

4. On April 16, 2015, Conrhein formed CNX Thermal Holdings under the Delaware
LLC Act and contributed $1,000 in exchange for 100% of the limited liability
company interests in CNX Thermal Holdings.

 

Exhibit E-1